Exhibit 10.2

 

LEASE

 

THIS LEASE, made as of the 18th day of January, 2006, by and between BERK & BERK
AT FRANKLIN PLAZA A LIMITED LIABILITY COMPANY, a New Jersey limited liability
company, having offices at 535 Route 38 East, Suite: 145, Cherry Hill, New
Jersey (“Landlord”), and FRANKLIN ELECTRONIC PUBLISHERS, INCORPORATED. a
Pennsylvania corporation, having offices at One Franklin Plaza, Burlington, New
Jersey (“Tenant”):

 

W I T N E S S E T H

 

Landlord and Tenant covenant and agree as follows:

 

1. DEMISED PREMISES. Landlord hereby leases to Tenant and Tenant hereby takes
from Landlord that certain parcel of land (the “Land”) commonly known as Lots
4-6, Block 120.02, on the official tax map of Burlington Township, Burlington
County, New Jersey, commonly known as 8 Terri Lane, Burlington, New Jersey, and
more particularly described on Exhibit “A” attached hereto and made a part
hereof, and the buildings and other improvements, including the existing parking
areas, now or hereafter erected on the Land together with the benefit of any and
all easements, appurtenances, rights and privileges now or hereafter belonging
thereto. The Ninety Thousand Four Hundred (90,400) square foot building
(“Tenant’s Building”) and all other improvements now or hereafter erected on the
Land are hereinafter collectively called the “Improvements”. The Land and any
Improvements now or hereafter erected thereon are hereinafter called the
“Demised Premises”.

 

2. TERM/RENEWAL PERIODS.

 

(a) The term of this Lease shall commence on January 17, 2006 (the “Commencement
Date”). The term of this Lease shall continue to and include the date which is
ten (10) years and three (3) months after the day before the Commencement Date,
if the Commencement Date is the first day of a month, or the last day of the
month in which the Commencement Date occurs if the Commencement Date is not the
first day of a month. The Term “Expiration Date” shall mean that date on which
the term of this Lease, as same may have been extended or terminated early
pursuant to the provisions of this Lease, shall expire.

 

(b) Tenant shall have the right and option to extend the term of this Lease from
the date upon which it would otherwise expire for an additional renewal term of
ten (10) years (the “Renewal Period”) upon the same terms and conditions as are
set forth in this Lease except that rent for the Renewal Period shall be 95% of
the Fair Market Value (as hereinafter defined). If Tenant elects to exercise
said option to renew, it shall do so by giving notice of such election to
Landlord at any time during the term of this Lease on or before the date which
is twelve (12) months before the beginning of the Renewal Period.

 

(c) “Fair Market Rent” shall mean the annual fair market rental value of the
Demised Premises during the Renewal Period and shall be determined by mutual
agreement between Landlord and Tenant at any time within twenty (20) days
following any request by Tenant. However, if Landlord and Tenant are unable to,
or fail to, agree upon the Fair Market Rent for the Renewal Period on or before
the expiration of such twenty (20) day period, then the Fair Market Rent shall
be determined by the Rent Appraiser(s) (as hereinafter defined). In such



--------------------------------------------------------------------------------

event, Landlord and Tenant shall each select a Rent Appraiser within the ten
(10) days following the expiration of such twenty (20) day period, failing
which, the determination of Fair Market Rent shall be determined by the Rent
Appraiser selected by the party who made a selection, which determination shall
be final and binding upon Landlord and Tenant. The two (2) chosen Rent
Appraisers shall then make the determination of Fair Market Rent upon the terms
and conditions as herein provided no later than fifteen (15) days following
their appointment. If the two (2) chosen Rent Appraisers are unable to, or fail
to, make a determination of Fair Market Rent within such fifteen (15) day
period, the two (2) initially selected Rent Appraisers shall choose a third Rent
Appraiser which third Rent Appraiser shall then make the determination of Fair
Market Rent upon the terms and conditions as herein provided within fifteen
(15) days following appointment. In the event that the two (2) initially chosen
Rents Appraisers fail to choose a third Rent Appraiser in accordance with the
foregoing, then application shall be made to the appropriate court in the County
in which the Demised Premises are located for the selection of the third Rent
Appraiser who shall then make the determination of Fair Market Rent upon the
terms and conditions as herein provided. The Fair Market Rent shall be based
upon the then fair market rent for comparable premises in comparable buildings
in the area in which the Premises are located. Landlord shall pay for its Rent
Appraiser, and Tenant shall pay for its Rent Appraiser and the third Rent
Appraiser (if any) shall be paid by the Landlord and Tenant jointly and equally.
“Rent Appraiser” shall mean an MAI or IFAC appraiser having a minimum of ten
(10) years experience as an MAI or IFAC appraiser of commercial rent(s) in the
County of Burlington, State of New Jersey, and whose credentials are acceptable
to life insurance companies, commercial banks and savings and loan banks which
make loans in the County of Burlington, State of New Jersey.

 

3. FIXED RENT.

 

(a) The fixed rent (“Fixed Rent”) during the Term shall be payable as follows:

 

Year

--------------------------------------------------------------------------------

  

Period

--------------------------------------------------------------------------------

   Rent per Sq. Ft.


--------------------------------------------------------------------------------

   Monthly Fixed Rent


--------------------------------------------------------------------------------

   Annual Fixed Rent


--------------------------------------------------------------------------------

1    To be determined    $ 8.15 NNN    $ 61,396.67    $ 736,760.00 2*    Month
13 Free    $ 8.65 NNN    $ 65,163.33    $ 716,796.67      To be determined     
                3*    Month 25 Free    $ 9.15 NNN    $ 68,930.00    $ 758,230.00
     To be determined                      4*    Month 37 Free    $ 9.65 NNN   
$ 72,696.67    $ 799,663.33      To be determined                      5    To
be determined    $ 10.15 NNN    $ 76,463.33    $ 917,560.00 6    To be
determined    $ 10.65 NNN    $ 80,230.00    $ 962,760.00 7    To be determined
   $ 11.15 NNN    $ 83,996.67    $ 1,007,960.00 8    To be determined    $
11.65 NNN    $ 87,763.33    $ 1,053,160.00 9    To be determined    $ 12.15 NNN
   $ 91,530.00    $ 1,098,360.00 10    To be determined    $ 12.65 NNN    $
95,296.67    $ 1,143,560.00 3 Months    To be determined    $ 13.15 NNN    $
99,063.33    $ 297,190.00



--------------------------------------------------------------------------------

Tenant shall pay the Fixed Rent to Landlord, without, except as herein expressly
provided, demand therefore and without any set-off or deduction whatsoever, at
the address of Landlord as hereinabove set forth (or such other address as
Landlord may designate by notice to Tenant) in monthly installments in the
amount set forth above, in advance on the first day of each month. Rent for a
part of a month shall be prorated on a daily basis.

 

(b) If Tenant fails or refuses to pay rent hereunder without reasonable
justification and the Landlord institutes suit for the of same or for possession
of the Premises, the Tenant agrees to reimburse the Landlord, as Additional Rent
hereunder, for all reasonable expenses incurred by the Landlord in collecting
same, including, but not limited to, reasonable attorney’s fees. If the payment
of any sum required to be paid by the Tenant to the Landlord under this Lease
(including, without limiting the generality of the foregoing, Rent, adjustments,
or payments made by the Landlord under any provision of this Lease for which the
Landlord is entitled to reimbursement by the Tenant) shall become overdue for
ten (10) business days beyond the date on which written notice was given to
Tenant of non-payment of rent due and payable as provided in this Lease, then a
delinquency service charge equal to five (5%) percent of the amount overdue
shall become immediately due and payable to the Landlord as liquidated damages
for the Tenant’s failure to make prompt payment. No failure by the Landlord to
insist upon the strict performance by the Tenant of the Tenant’s obligations to
pay late charges shall constitute a waiver by the Landlord of its rights to
enforce the provisions of this Article 3 in any instance thereafter occurring.
The provision of this Article 3 shall not be construed in any way to extend any
notice period provided for in this Lease.

 

4. REAL ESTATE TAXES.

 

(a) Tenant shall pay, during the term of this Lease, all real estate taxes
levied against the Demised Premises (“Real Estate Taxes”). Landlord shall elect,
when available, to pay assessments over the longest term possible, and Tenant
shall only be responsible for the amount payable during the Lease Term. Tenant
shall make such payments annually thirty (30) days after receipt by Tenant of a
receipted tax bill or tax bills indicating thereon the Real Estate Taxes
assessed and paid.

 

(b) Landlord shall promptly notify Tenant of any increase in real estate
assessment, tax rate and/or Real Estate Taxes. Tenant may at its option, and at
its cost and expense, in its own name and/or in the name of Landlord protest,
appeal or institute such other proceedings as it may consider appropriate to
effect a reduction or abatement in such real estate assessment, tax rate, or
Real Estate Taxes. Landlord shall fully cooperate with Tenant and in furtherance
of the foregoing, shall, without limitation, furnish on a timely basis, such
data, documents, information and assistance and make such appearances as may be
required by Tenant. Landlord agrees to execute all necessary instruments in
connection with any such appeal or other proceedings. If any such proceeding may
only be instituted and maintained by



--------------------------------------------------------------------------------

Landlord then Landlord shall do so at the request of Tenant. Landlord shall not
settle any such appeal or other proceeding without obtaining Tenant’s prior
written approval in each instance. In the event Tenant prosecutes an appeal
during the final Tax year of the Lease Term, Tenant shall hold Landlord harmless
and shall be responsible for any increase to the real estate taxes for the Tax
Years following the expiration of the Lease Term which come about as a result of
such real estate tax appeal. Should Landlord fail to give Tenant timely notice
of any such increase in real estate assessment, tax rate, and/or Real Estate
Taxes, or in the event of Landlord’s failure to pay taxes under proper and
prudent protest, or to institute and maintain any such proceeding or to
cooperate with Tenant as aforesaid, then in any such event Tenant shall not be
obligated to contribute towards reimbursing Landlord for any such increase, for
that Tax Year in which such increase occurs; and with respect to subsequent Tax
Years Tenant shall not be obligated to contribute toward reimbursing Landlord
for such increase during the balance of the term of the Lease (as same may be
extended) provided, however, Tenant is barred from protesting such increase or
instituting proceedings with respect to same because of Landlord’s failure to
give Tenant timely notice or Landlord otherwise breaches the provisions hereof.

 

(c) In the event a refund is obtained for any year in which Tenant paid Real
Estate Taxes, Landlord shall promptly pay Tenant its proportionate share of such
refund. If Tenant obtains such refund it may also deduct all expenses incurred
in doing so from such refund.

 

5. SECURITY DEPOSIT. Tenant shall deposit (the “Security Deposit”) with the
Landlord the sum of Three Hundred Sixty-Eight Thousand, Three Hundred Eighty
Dollars and Two cents ($368,380.02) Dollars as security for the performance of
Tenant’s obligations under the Lease. Landlord may only use or apply the whole
or any part of the security to the extent necessary to cure any default of
Tenant. If Landlord applies any part of said Security Deposit to remedy any
default of Tenant, Tenant shall, within thirty (30) days of demand therefor,
deposit with Landlord the amount so applied so that Landlord shall have the full
Security Deposit available at all times during the term of this Lease. The
security Deposit shall be returned to Tenant within the thirty (30) days
following the Expiration Date. In the event the Landlord shall sell or assign
the premises then, upon such transfer, Landlord shall transfer the Security
Deposit to such transferee.

 

6. USE AND OCCUPANCY.

 

(a) The Demised Premises may be used and occupied for the operation of office,
laboratory, refurbishing facility and warehouse (but in no case shall the
Permitted Use limit or restrict Tenant from carrying on any activity carried on
by Tenant at or before the date hereof) and related services and/or for any
other lawful purpose or purposes.

 

(b) Tenant shall indemnify and hold harmless Landlord, its employees and agents
from any and all claims, causes of action, damages, expenses and liability,
including reasonable attorneys’ fees, sustained or incurred by any persons
(other than Landlord, its employees and agents) which are based upon or arise
out of illness or injury, including death of any person or property damage to
any property and which arise from or in any manner grow out of any act or
omission of Tenant, Tenant’s agents, partners or employees in the Demised
Premises. Tenant shall immediately respond and assume the investigation, defense
and expense of all claims and causes of action arising out of or in connection
with any such occurrences. Landlord may, at its sole cost and expense, join in
such defense with counsel of its choice.



--------------------------------------------------------------------------------

(c) Landlord shall indemnify Tenant and hold harmless Tenant, its employees and
agents from and against any and all charges, claims, causes of action, damages,
expenses and liability, including attorneys’ fees, sustained or incurred by any
persons (other than Tenant, its employees and agents) which are based upon or
arise out of illness or injury, including death of any person or property damage
to any property and which arise from or in any manner grow out of any act or
omission of Landlord, Landlord’s employees, agents and/or partners. Landlord
shall immediately respond and take over the expense, defense and investigation
of all claims arising out of or in connection with any such acts or omissions.
Tenant may, at its sole cost and expense, join in such defense with counsel of
its own choice.

 

7. QUIET ENJOYMENT. Landlord covenants and agrees that Tenant shall peaceably
and quietly have, hold and enjoy the Demised Premises and all rights, easements,
appurtenances and privileges belonging or in anywise appertaining thereto during
the full term of this Lease and any extension thereof.

 

8. SIGNS. Tenant shall have the right at Tenant’s sole cost and expense to erect
and/or place such signs in, on or about the Demised Premises as Tenant desires,
provided that Tenant complies with all applicable law. However, Tenant shall
obtain the approval of Landlord, which approval shall not be unreasonably
withheld or delayed, before erecting or placing any signs on the exterior of the
Building or the Land (other than directional and parking signs). Tenant shall be
responsible for all cost to obtain approval and permits as well as all cost to
construct said signs. All signs shall become the property of the Landlord at the
conclusion of this Lease.

 

9. REPAIRS.

 

(a) Tenant shall make all necessary repairs and replacements to the
non-structural portion of the Demised Premises, including repairs to Tenant’s
trade fixtures and personalty, the HVAC and other systems comprising the Demised
Premises, and those required as a result of Tenant’s negligence, except that
Tenant shall not be obligated to make any of the foregoing arising out of or in
any way connected with: (1) fire or other casualty; (2) settling; (3) defects in
labor, workmanship, materials or equipment employed, supplied or installed in
connection with construction of Tenant’s Building; or (4) the negligence of
Landlord, its agents, employees or contractors.

 

(b) Landlord’s responsibility for repairs and replacements to the Demised
Premises shall be limited to (i) repairs and replacements of the structural
portion of the Demised Premises (i.e., the building shell and floors);
(ii) replacements to or of the Parking Area; (iii) replacements of the HVAC and
other systems comprising the Demised Premises; and (iv) all repairs and
replacements required which are due to (1) fire or other casualty; and
(2) negligence of Landlord, its agents, employees, or contractors.

 

(c) Prior to the commencement of the Lease, Tenant, then the owner of the
Demised Premises, replaced the portion of the roof of the Tenant’s Building
labeled Section B



--------------------------------------------------------------------------------

(the “Section B Roof”) on the plan attached hereto as Exhibit “B-1”. Tenant
shall be responsible for all ordinary maintenance and repairs of the Section B
Roof during the Lease Term. Landlord shall be responsible for any required
replacement or capital repair of the Section B Roof during the Lease Term.
Tenant shall be responsible for all maintenance, repairs and the initial
required replacement of the portion of the roof (including all skylights located
thereon) labeled Section A on Exhibit “B-1” (such roof and skylights being
called, the “Section A Roof”). From and after the date of such replacement,
Tenant shall be responsible for all ordinary maintenance and repairs of the
Section A Roof during the Lease Term. Landlord shall be responsible for any
required replacement or capital repair of the Section A Roof during the Lease
Term. Any replacement by Tenant shall be in accordance with the specifications
attached as Exhibit “B-2”, except to the extent modified with the approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.

 

(d) For purposes of this Lease, the term “Parking Area” shall mean the paved
portion of the Demised Premises.

 

10. INSURANCE.

 

(a) Tenant agrees to maintain property insurance policies providing special form
coverage against loss by fire, lightning, the perils of extended coverage and
malicious mischief covering Tenant’s Building and the other Improvements in the
Demised Premises. In the event of a covered peril, the policy shall provide
valuation at replacement cost and a twelve (12) month rent loss coverage. If any
of the Improvements comprising a portion of the Demised Premises are in a
Federally designated Special Flood Hazard Area, Tenant shall also maintain Flood
Insurance in the amount reasonably required by Landlord’s lender. The policies
covering Tenant’s Building required under this Article 10(a) shall contain the
following endorsements: (1) An endorsement providing for a thirty (30) day
notice of cancellation of insurance to all who are or become additional insureds
as required under this Lease; (2) An endorsement naming Landlord and Landlord’s
mortgage lender as an additional insured; and (3) An endorsement whereby insurer
acknowledges that Tenant and Landlord have waived any and all rights of recovery
against the other for damage or destruction to Tenant’s Building and/or any
other Improvements, whether or not caused by acts or negligence of Landlord,
Tenant or any of their agents or employees. Such policy shall provide that the
proceeds of any loss shall be payable to Landlord and Tenant as their interest
may appear.

 

(b) Tenant hereby waives all rights of recovery against Landlord, its agents and
employees for damage or destruction to its fixtures, equipment and inventory
arising out of fire or other casualty whether or not caused by the acts or
negligence of Landlord, its agents or employees. Landlord hereby waives all
rights or recovery against Tenant and any other occupant(s) of the Demised
Premises and any of their agents and employees for damage or destruction to any
and all of Tenant’s Building and/or any other Improvements arising out of fire
or other casualty whether or not caused by acts or negligence of the
aforementioned persons.

 

(c) Tenant shall maintain at its own cost and expense public liability insurance
having minimum limits of coverage of One Million ($l,000,000.00) Dollars per
occurrence combined single limits for bodily injury, personal injury and
property damage. Said public liability policy shall contain the following
provisions: (1) Landlord shall be named as an



--------------------------------------------------------------------------------

additional insured; (2) An agreement that the general liability hold harmless
and indemnification wording of this Lease is considered an “insured contract”
and insured as a contractual obligation; and (3) A thirty (30) day notice of
cancellation of insurance to all who are or who become additional insureds as
required in this Lease.

 

(d) Tenant agrees to replace, without regard to cause of breakage and/or damage
and as soon as possible, any plate glass which may be broken or damaged during
the term of this Lease. Tenant agrees to carry insurance against the loss of
such plate glass and to supply a certificate of insurance to Landlord.

 

(e) Landlord shall maintain at its own cost and expense public liability
insurance having minimum limits of coverage of One Million ($1,000,000) Dollars
per occurrence combined single limits for bodily injury, personal injury and
property damage. Said public liability policy shall contain the following
provisions: (1) Tenant shall be named as an additional insured; (2) An agreement
that the general liability hold harmless and indemnification wording of this
Lease is considered an “insured contract” and insured as a contractual
obligation; and (3) A thirty (30) day notice of cancellation of insurance to all
who are or who become additional insureds as required in this Lease.

 

(f) All policies of insurance required under this Article 10 shall be written
and signed by solvent and responsible insurance companies and authorized to do
business in the jurisdiction wherein the Demised Premises is located and with
ratings reasonably required by Landlord’s lender. Tenant shall, upon request,
provide Landlord and Landlord’s lender with certificates of Tenant’s insurers
evidencing the insurance coverage required of Tenant under this Article 10.

 

11. REQUIREMENTS OF LAW AND FIRE INSURANCE. Tenant shall comply with and shall
from time to time conform Tenant’s Building to every applicable requirement of
law, duly constituted authority, Board of Fire Underwriters having jurisdiction
or of the carriers of all insurance on the Demised Premises (hereinafter
collectively called “Requirements”) insofar as the necessity therefor shall
arise solely out of Tenant’s manner or method of use of the Tenant’s Building;
provided, however, that the foregoing shall not require Tenant to make any
structural, exterior, floor or roof changes, replacements, alterations,
installations or repairs at any time. Landlord shall comply with all
Requirements except to the extent that Tenant is obligated to comply therewith.
Tenant shall have the right upon giving notice to Landlord to contest any
obligations imposed upon Tenant pursuant to the provisions of this Article and
to defer compliance during the pendency of such contest, if the failure of
Tenant so to comply will not subject Landlord to criminal penalty, Landlord
shall cooperate with Tenant in such context and shall execute any documents
reasonably required in furtherance of such purpose.

 

12. ALTERATIONS. Tenant may, from time to time, at its own cost and expense,
make such alterations, restorations, changes, replacements, additions or
installations (hereinafter called “Alterations”), in, of or to the Demised
Premises as Tenant deems necessary or desirable. However, Tenant shall obtain
Landlord’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed prior to making any structural Alteration to the Demised
Premises. Tenant, in making any Alterations, shall use materials equal to or
better than those used in consent not unreasonably withheld the construction of
Tenant’s Building, and comply



--------------------------------------------------------------------------------

with all applicable laws, orders and regulations of federal, state, county and
municipal authorities, including, without limitation, NEC codes, if and as
required, with any direction given by a public officer pursuant to law and with
all regulations of any Board of Fire Underwriters having jurisdiction. Tenant
shall obtain or cause to be obtained all building permits, licenses, temporary
and permanent certificates of occupancy and other governmental approvals which
may be required in connection with the making of Alterations. Landlord shall
cooperate with Tenant in the obtaining thereof and shall execute any documents
required in furtherance of such purpose. Nothing herein contained shall be
construed as constituting the permission of Landlord for a mechanic or
subcontractor to file a lien claim against the Demised Premises and Tenant
agrees immediately to secure the removal of any such lien which a contractor
purports to file against said premises by payment or otherwise pursuant to law.
All such Alterations shall be effected in compliance with all applicable laws,
ordinances, rules and regulations of governmental bodies having or asserting
jurisdiction over the Demised Premises. Throughout the making of Alterations,
Tenant shall carry, or cause to be carried, worker’s compensation insurance in
statutory limits and general liability insurance, with completed operation
endorsement, for any occurrence in or about the Building, under which Landlord
and its managing agent and any Superior Lessor whose name and address shall
previously have been furnished to Tenant shall be named as parties insured, in
such limits as Landlord may reasonably require, with insurers reasonably
satisfactory to Landlord. Tenant shall furnish Landlord with reasonably
satisfactory evidence that such insurance is in effect at or before the
commencement of Alterations. All Alterations conducted by the Tenant shall
attach to the Demised Premises and shall become the property of the Landlord. At
the time of providing Landlord’s consent to any structural Alterations or at any
time upon request of Tenant with respect to any other proposed Alterations,
Landlord shall designate whether the Alterations will be required to be removed
at the expiration of the term by Tenant, and if Landlord so requires removal,
Tenant shall, at its sole cost and expense, remove such Alteration at the
expiration of the Term and repair all damage caused by such removal.

 

13. ACCESS TO PREMISES. Tenant shall permit Landlord to enter upon the Demised
Premises at all reasonable times approved by Tenant: (a) to conduct inspections
and make repairs, changes, replacements and restorations to the Tenant’s
Building which are required to be made by Landlord; and (b) during the twelve
(12) months period immediately preceding the Expiration Date, to exhibit the
Demised Premises to prospective tenants, provided that Landlord shall not
unreasonably interfere with the conduct of business therein.

 

14. UTILITIES. Tenant shall pay for water, gas, electricity and fuel used by it
in the Demised Premises. Tenant shall pay all sewer charges assessed by the
municipal authority having jurisdiction provided same are based upon the amount
of water Tenant consumes in the Demised Premises and including assessments for
public improvements relating to the construction, installation or improvement of
a sewer system and/or sewage treatment plant.

 

15. SUBORDINATION, RECOGNITION, NON-DISTURBANCE AND ATTORNMENT. This Lease shall
become subject and subordinate to the lien of Landlord’s first purchase money
acquisition mortgage granted on the date hereof, and any other first mortgage of
the entire fee interest of the Demised Premises made to a bank, trust company,
savings and loan association, title company, college, university, insurance
company, or federal or state pension or retirement fund, and any renewals,
modifications or extensions thereof, provided



--------------------------------------------------------------------------------

that a subordination, recognition and non-disturbance agreement in recordable
form and in form reasonably acceptable to Tenant and such lender is executed,
acknowledged and delivered by such mortgagee and Tenant. If the holder of any
first mortgage of the entire fee interest of the Demised Premises requires that
this Lease have priority over such mortgage, Tenant shall, upon request of such
holder, execute, acknowledge and deliver to such holder an agreement
acknowledging such priority.

 

16. FIXTURES. All fixtures and equipment whether owned by Tenant or leased by
Tenant from a Lessor/Owner (hereinafter called the “Equipment Lessor”) installed
in the Demised Premises, regardless of the manner or mode of attachment, shall
be and remain the property of Tenant or any such Equipment Lessor and may be
removed by Tenant or any such Equipment Lessor at any time. In no event
(including a default under this Lease) shall Landlord have any liens, rights or
claims in Tenant’s or Equipment Lessor’s fixtures and equipment and Landlord
agrees to execute and deliver to Tenant and Equipment Lessor, within ten
(10) days after request therefor, any document required by Tenant or Equipment
Lessor in order to evidence the foregoing. Tenant shall promptly repair all
damage to the Tenant’s Building caused by the removal of any such fixtures or
equipment.

 

17. ASSIGNMENT AND SUBLETTING. Tenant may with Landlord’s consent, which shall
not be unreasonably withheld, conditioned or delayed, sublet all or any part of
the Demised Premises, or license the use of any portion thereof or assign this
Lease.

 

18. LANDLORD’S TITLE. Landlord warrants and represents to Tenant that Landlord
has the right and lawful authority to enter into this Lease for the term hereof
(including the Renewal Periods), that Landlord is the sole owner in the fee
simple of the Demised Premises and that title to the Demised Premises is and
shall continue to be free and clear of any liens and encumbrances except for
those set forth on Exhibit “C” (the “Permitted Encumbrances”). Landlord
covenants and agrees to execute any documents reasonably required by Tenant for
the purpose of curing any title defects. Landlord and Tenant have executed the
Memorandum of Lease (the “Memorandum”) attached hereto as Exhibit “D”
simultaneously with the execution hereof. Landlord covenants and agrees that, it
shall record the Memorandum not later than five (5) days after the date hereof.

 

19. END OF TERM. At the expiration or other termination of the term of this
Lease, Tenant shall peaceably and quietly quit and surrender the Demised
Premises in good order and condition, reasonable wear and tear and damage by
fire, the elements, or casualty or causes beyond Tenant’s control excepted.

 

20. HOLDING OVER. Except as otherwise set forth in this Lease, should Tenant
hold over in possession after the Expiration Date, such holding over shall not
be deemed to extend the term or to renew this Lease, but the tenancy thereafter
shall continue as a tenancy from month-to-month, subject to all the terms and
conditions of this Lease, except as to duration thereof, and if Tenant shall
holdover, the Tenant shall pay monthly Fixed Rent in advance at the rate of 150%
of the monthly Fixed Rent in effect for the last month of the Term of this
Lease.



--------------------------------------------------------------------------------

21. TENANT’S DEFAULT. – EVENTS OF DEFAULT.

 

(a) If Tenant shall be in default hereunder, Landlord may: (i) after thirty
(30) days notice that Tenant is in default in the payment of Fixed Rent and/or
any other amounts payable from Tenant hereunder (“Additional Rent”), then after
the expiration of such thirty (30) day period Landlord may, but only during the
continuance of such default, re-enter the Demised Premises and dispossess Tenant
and any other occupants thereof, remove their effects not previously removed by
them, and hold the Demised Premises as if this Lease had not been made; and
Tenant waives the service of any additional notice of intention to re-enter or
to institute legal proceedings to that end; and/or (ii) after thirty (30) days
notice (or without notice, if in Landlord’s reasonable judgment an emergency
shall exist) that Landlord intends to cure such default (other than the payment
of monies), cure such default or, if such default is of such a nature that it
could not reasonably be cured within such period of thirty (30) days, and Tenant
does not commence and proceed with reasonable diligence and in good faith to
cure such default then, after the expiration of such thirty (30) day period (or
longer period if such default cannot reasonably be cured within said thirty
(30) day period), Landlord shall have the right, to cure such default and Tenant
shall pay to Landlord, within ten (10) days of demand therefor (accompanied by
receipts evidencing the costs incurred), demand the reasonable out of pocket
cost and expense incurred in curing same as Additional Rent.

 

(b) If pursuant to an order, judgment or decree entered by any court of
competent jurisdiction: (1) a receiver, trustee or liquidator of Tenant or of
all or substantially all of the assets of Tenant shall be appointed; (2) Tenant
shall be adjudicated a bankrupt or insolvent; or (3) a petition seeking
reorganization of Tenant or an arrangement with creditors or a petition to take
advantage of any insolvency law shall be approved, and Fixed Rent and Additional
Rent shall not thereafter be paid in accordance with the terms hereof, Landlord
may serve notice of termination of this Lease upon Tenant, stating the date of
termination, which date of termination shall be at least ten (10) days after the
date on which such notice is received by Tenant, and upon the date specified in
such notice this Lease and the term hereof shall cease and expire (unless
payment is made within such ten (10) day period), and Tenant shall then quit and
surrender the Demised Premises, but Tenant shall remain liable as hereinafter
provided. If this Lease and the term hereof shall cease and expire in accordance
with this Section (b), Landlord may dispossess or remove Tenant or any other
occupant of the Demised Premises by summary proceedings or otherwise and remove
their effects and hold the Demised Premises as if this Lease had not been made,
and Landlord shall have the right to accelerate all Fixed Rent due for the
remaining balance of the term of this Lease as follows: upon such acceleration,
the amount remaining shall be deemed due for all purposes, but shall be payable
in equal monthly installments over the period of time which would have comprised
the remaining term, provided that Tenant shall not be required to pay such Fixed
Rent to the extent Landlord is able to relet the Demised Premises thereafter.

 

(c) All sums due from Tenant to Landlord which are overdue for more than thirty
(30) days shall bear interest at a rate equal to two (2%) percent over the Prime
Rate as set forth in the Wall Street Journal under the heading Money Rates (the
“Lease Interest Rate”) which shall become payable upon demand. Failure to make
payment in full shall constitute a further default.



--------------------------------------------------------------------------------

22. LANDLORD’S DEFAULT.

 

(a) If Landlord shall be in default hereunder, Tenant may: (i) after thirty
(30) days notice that Landlord is in default in the payment of any monies which
Landlord is obligated to pay to Tenant pursuant to the terms of this Lease,
deduct the amount thereof plus interest at the Lease Interest Rate from Fixed
Rent and/or Additional Rent; (ii) after thirty (30) days notice (or without
notice, if in Tenant’s reasonable judgment an emergency shall exist) that Tenant
intends to cure such default (other than the payment of monies), cure such
default and Landlord shall pay to Tenant upon demand the reasonable cost thereof
plus interest at the Lease Interest Rate, failing which Tenant may deduct same
from any payments of Fixed Rent and/or Additional Rent; or (iii) after thirty
(30) days’ notice that Landlord is in default under this Lease, terminate this
Lease by giving ten (10) days notice of termination to Landlord. Any such
deduction from Fixed Rent and/or Additional Rent shall not constitute a default
unless Tenant shall fail to pay the amount of such deduction to Landlord within
thirty (30) days after final adjudication by a court of competent jurisdiction
that such amount is owing to Landlord.

 

(b) Tenant shall not terminate this Lease or, except in an emergency, commence
to cure any default of such a nature that said default could not reasonably be
cured within such period of thirty (30) days, if Landlord promptly commences and
thereafter proceeds with due diligence and in good faith to cure such default.

 

(c) In the event that the holder of a mortgage covering the Demised Premises
shall have given written notice to Tenant that it is the holder of said
mortgage, and provided such notice includes the address to which notices to such
mortgagee are to be sent, Tenant agrees that in the event it shall give written
notice to Landlord to cure a default of Landlord as provided for in this Article
22, Tenant shall give a copy of said notice to said mortgagee. Tenant agrees
that said mortgagee may cure or remedy such default within the time permitted to
Landlord pursuant to this Article 22.

 

23. DAMAGE OR DESTRUCTION.

 

(a) In the event of any damage or destruction by fire, the elements or casualty
(hereinafter called “Destruction”) to all of any part of Tenant’s Building or
any other Improvements, except as provided below, Landlord shall commence
promptly, and with due diligence continue, to restore same to substantially the
same condition as existed immediately preceding the Destruction, except as
otherwise provided in this Article. If the Destruction is partial, Landlord
shall substantially complete the restoration within one hundred thirty-five
(135) days following receipt of written authorization to proceed with
restoration from the Tenant’s Insurance carrier. If the Destruction is total,
Landlord shall complete the restoration within one hundred eighty (180) days
after the Destruction. Tenant shall have the right to require Landlord to make
changes to the Demised Premises in the course of such restoration. If the cost
and expense of restoration of the Demised Premises is increased by any change or
changes required by Tenant then Tenant shall pay to Landlord, as a Additional
Rent, after the completion of such restoration (within thirty (30) days after
demand therefor) the amount by which the cost and expense of restoration of the
Demised Premises was thereby increased as set forth in a Change Order signed by
Landlord and Tenant. Furthermore the time to complete the restoration shall be
extended by a reasonable amount of time.



--------------------------------------------------------------------------------

(b) If, (i) as a result of any Destruction, fifty (50%) percent or more of the
total floor area of Tenant’s Building is damaged, destroyed; or (ii) the
restoration of the Demised Premises either, (a) cannot reasonably be expected to
be substantially completed within the time periods set forth above, and/or
(b) is not actually substantially completed within the time periods set forth
above; then in either of such events, Landlord or Tenant may elect to terminate
this Lease by giving notice to the other of such election on or before the date
which is ninety (90) days after the Destruction, stating the date of termination
which shall be not more than thirty (30) days after the date on which such
notice of termination shall have been given and: (1) upon the date specified in
such notice this Lease and the term hereof shall cease and expire; and (2) any
Fixed Rent and Additional Rent paid for a period after the date of the
Destruction shall be refunded to Tenant upon demand.

 

(c) If, as a result of any Destruction, Tenant loses the use of the whole or any
part of Tenant’s Building or any other part of the Demised Premises, Fixed Rent
and Additional Rent shall abate equitably to the extent Tenant is deprived of
such use. If by reason of any Destruction Tenant, in its reasonable opinion,
determines that to remain open for business is not reasonably practicable and
Tenant closes Tenant’s Building for business, Fixed Rent and Additional Rent
shall be abated in full until the condition which caused Tenant so to close
shall have been remedied.

 

(d) Insurance proceeds shall be deposited in trust with a bank or trust company.

 

24. EMINENT DOMAIN.

 

(a) In the event of a taking for any public or quasi-public use by any lawful
power or authority by exercise of the right of condemnation or of eminent domain
or by agreement between Landlord and those having the authority to exercise such
right (hereinafter called “Taking”) of the entire Tenant’s Building, then:
(l) this Lease and the term hereof shall cease and expire as of the date of
vesting of title or transfer of possession, whichever occurs earlier, as a
result of the Taking; and (2) any Fixed Rent and Additional Rent paid for a
period after such date of termination shall be refunded to Tenant upon demand.

 

(b) (1) In the event of a Taking of any material portion of Tenant’s Building or
in the event of a denial of adequate access to the Demised Premises, Tenant may
elect to terminate this Lease by giving notice of termination to Landlord on or
before the date which is ninety (90) days after receipt by Tenant of notice that
the Taking shall have occurred. Said notice of termination shall state the date
of termination, which date of termination shall be not more than thirty
(30) days after the date on which such notice of termination is given to
Landlord, in which event: (a) upon the date specified in such notice of
termination this Lease and the term hereof shall cease and expire, and (b) any
Fixed Rent and Additional Rent paid for a period after such date of termination
shall be refunded to Tenant upon demand.

 

(2) If Tenant does not elect to terminate this Lease as aforesaid, then the
award or payment for the Taking shall be paid to and used by Landlord for
restoration as hereinafter set forth and Landlord shall promptly commence and
with due diligence continue to restore the portion of the Demised Premises
remaining after the Taking to substantially the same



--------------------------------------------------------------------------------

condition and tenantability as existed immediately preceding the Taking, except
that Tenant shall have the right to require Landlord to make changes to Tenant’s
Building in the course of such restoration. Landlord shall complete the
restoration within one hundred twenty (120) days after the Taking. In the event
of a Taking of any part of Tenant’s Building, then commencing upon the date of
vesting of title or transfer of possession, whichever occurs earlier, Fixed Rent
(except as same shall be abated as hereinafter provided) shall be the product of
the Fixed Rent immediately preceding the Taking and a fraction, the numerator of
which shall be the total floor area of the Tenant’s Building remaining after the
Taking and the denominator of which shall be the total floor area of the
Tenant’s Building immediately preceding the Taking. In the event of a Taking of
any part of the Demised Premises other than Tenant’s Building, then commencing
upon the date of vesting of title or transfer of possession, whichever occurs
earlier, Fixed Rent shall be justly and equitably reduced to reflect a Taking of
or denial or diminishing of adequate access to the Demised Premises. During the
period of any restoration, the Fixed Rent and Additional Rent shall be abated
justly and equitably. Nothing herein contained shall be deemed or construed to
prevent either Landlord or Tenant from enforcing and prosecuting a claim for the
value of its respective interest in any condemnation proceedings. However,
Tenant shall not make any claim for the value of the unexpired term of the Lease
if it adversely affects Landlord’s award, in which case, Landlord shall pay
Tenant out of Landlord’s award the value of Tenant’s leasehold improvements,
fixtures and equipment.

 

(c) The proceeds of any award or payment belonging to Landlord shall be paid and
disbursed for restoration in the same manner that the proceeds of fire insurance
are required to be paid and disbursed pursuant to subsection (d) of Article 23.

 

25. LANDLORD’S PAYMENTS. All taxes, assessments and charges on the Demised
Premises and obligations secured by mortgage or other lien upon the Demised
Premises which is subject to foreclosure shall be paid by Landlord when due. If
Tenant performs, acquires or satisfies any lien, encumbrance or agreement of
Landlord, any monies paid in connection therewith shall be paid by Landlord to
Tenant upon demand. Tenant, in addition to all of its rights hereunder, shall be
subrogated to all rights of the obligee against Landlord and/or the Demised
Premises and no merger shall be construed which would defeat such subrogation.
The provisions hereof shall apply only to those liens, encumbrances or
agreements which are prior in lien to this Lease.

 

26. WAIVER OF DISTRAINT. Landlord hereby expressly waives any and all rights
granted by or under any present or future laws to levy or distraint for rent, in
arrears, in advance or both, upon all goods, merchandise, equipment, fixtures,
furniture and other personal property of Tenant or any nominee of Tenant in the
Demised Premises, delivered or to be delivered thereto.

 

27. ESTOPPEL CERTIFICATES. Upon the request of either party, at any time and
from time to time, Landlord and Tenant agree to execute and deliver to the
other, within ten 10 days after such request, a written instrument, duly
executed (a) certifying that this Lease has not been modified and is in full
force and effect or, if there has been a modification of this Lease, that this
Lease is in full force and effect as modified, stating such modifications,
(b) specifying the dates to which the Fixed Rent and Additional Rent have been
paid, (c) stating whether or not, to the knowledge of the party executing such
instrument, the other party hereto is in default and, if such party is in
default, stating the nature of such default, (d) stating the Commencement Date,
and (e) stating which options to renew the term have been exercised, if any.



--------------------------------------------------------------------------------

28. ATTORNEYS FEES. If, as a result of any breach of this Lease, either party
employs an attorney or attorneys to enforce its rights under this Lease, then
the prevailing party shall be entitled to be paid its reasonable attorney’s fees
and costs incurred to enforce the lease. The Tenant’s responsibility, if any, to
pay attorney’s fees shall be considered Additional Rent.

 

29. NOTICES.

 

(a) No successor to Landlord’s interest in the Demised Premises shall be
entitled to receive Fixed Rent and/or Additional Rent until fifteen (15) days
after Tenant’s receipt of proper notice of such change together with a copy of
the executed document or documents evidencing such change from the party
entitled to receive Fixed Rent and/or Additional Rent immediately preceding such
change. Until such receipt Tenant shall continue to pay the Fixed Rent and/or
Additional Rent to the party to which, and in the manner in which, the last
preceding installment of Fixed Rent was paid or, pending receipt of such proper
notification and documentation, accrue and withhold payment of Fixed Rent and/or
Additional Rent.

 

(b) Any notices, consents, approvals, submissions, demands or other
communications (which notices, consents, approvals, submissions, demands or
other communications shall be hereinafter collectively called “Notices”) given
under this Lease or pursuant to any laws or governmental regulation, including,
without limitation, those by Landlord to Tenant or by Tenant to Landlord shall
be given: (a) if to Landlord, at the address of Landlord as hereinabove set
forth or such other address as Landlord may designate by notice to Tenant from
time to time as herein provided; or (b) if to Tenant, at the address of Tenant
as hereinabove set forth or to such other address as Tenant may designate by
notice to Landlord from time to time as herein provided. If Tenant shall be in
doubt as to Landlord’s address, Tenant may send any Notice to Landlord at the
address to which Fixed Rent was last sent.

 

(c) All Notices referred to in this Lease shall be in writing and unless
otherwise required in this Lease, shall be: (i) by registered or certified mail,
return receipt requested, postage pre-paid; (ii) by pre-paid overnight courier
delivery; or (iii) by personal delivery made with evidence of delivery or
receipt obtained prior to 5:00 p.m. on a business weekday (or if no received
prior to 5:00 p.m. on a business weekday then upon the next business weekday).
All such Notices shall be deemed given and received the earlier of: (i) the date
actually received; or (ii) four (4) days after the date such Notice is mailed by
United States registered or certified mail, as provided above, in any post
office or branch post office regularly maintained by the United States
Government.

 

(d) Landlord and Tenant each agree to provide the other, upon request, with a
current telephone number to use in emergency situations after business hours.

 

30. BROKER. Landlord represents that it dealt with no broker or brokers and
Tenant represents that it dealt with no broker or brokers in connection with the
negotiation, execution and delivery of this Lease, except Cushman & Wakefield of
Pennsylvania, Inc. (“Broker”) whose commission, if any, is being paid by Tenant.
Tenant agrees to pay the brokerage commission to



--------------------------------------------------------------------------------

Broker pursuant to a separate agreement between Tenant and Broker and shall
defend indemnify and hold harmless Landlord from and against any claims or
demands for brokerage commissions and finder’s fees made by Broker or any other
party by, through or under Tenant, and Landlord shall defend, indemnify and hold
harmless Tenant from and against any claims or demands for brokerage commissions
and finders fees made by any party (other than Broker) made by, through or under
Landlord.

 

31. MECHANIC’S LIENS. Tenant will not permit any construction, contractor’s,
mechanic’s or materialmen’s or other liens to stand against the Tenant’s
Building for any labor or material furnished to Tenant in connection with work
of any character performed on Tenant’s Building by or at the direction of Tenant
and Landlord will not permit any such liens for work or material furnished the
Landlord to stand against the Demised Premises. However, Landlord and Tenant
shall respectively have the right to contest the validity or amount of any such
lien, provided that the payment of such amount is bonded during the pendency of
such contest, but upon the final determination of such contest the party
responsible for such lien shall immediately pay any judgment rendered with all
proper costs and charges (including reasonable attorneys’ fees) and shall have
the lien released at its own expense. In lieu of bonding either party may obtain
other security acceptable to the other provided said other security is approved
by the other party.

 

32. SUCCESSORS AND ASSIGNS. The covenants and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and its heirs, executors,
successors and assigns and Tenant and its successors and assigns.

 

33. INVALIDITY OF CERTAIN PROVISIONS. If any provision of this Lease shall be
invalid or unenforceable, the remainder of the provisions of this Lease shall
not be affected thereby and each and every provision of this Lease shall be
enforceable to the fullest extent permitted by law.

 

34. CHOICE OF LAW. This Lease, and the rights and obligations on the parties
hereto shall be interpreted and construed in accordance with the laws of the
State of New Jersey

 

35. CAPTIONS. The captions preceding the “Articles” of this Lease are intended
only as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Lease or the intent of any provision hereof.

 

36. NO WAIVER. The failure of either party to seek redress for violation of, or
to insist upon the strict performance of, any term, covenant or condition
contained in this Lease shall not prevent a similar subsequent act from
constituting a default under this Lease.

 

37. ENTIRE AGREEMENT. This Lease contains the entire agreement between the
parties and cannot be changed, modified or amended unless such change,
modification or amendment is in writing and executed by the party against which
the enforcement of the change, modification or amendment is sought.

 

38. SPECIAL PURPOSE ENTITY. Landlord warrants, represents and agrees to and with
Tenant that unless and until the purchase money financing from GE Commercial
Finance



--------------------------------------------------------------------------------

Business Property Corporation is paid in full, Landlord shall maintain its
status as a special or single purpose real estate entity (an “SPE”), and,
without limitation, Landlord:

 

(a) Shall not engage in any business activity other than operation of the
Demised Premises and shall not own any other property.

 

(b) Shall not merge with or acquire any other entity.

 

(c) Shall not incur any debt other than its acquisition financing and equipment
lease financing and other ordinary trade debt.

 

IN WITNESS WHEREOF this Lease has been duly executed under seal as of the day
and year first above written.

 

WITNESS:  

LANDLORD:

 

BERK & BERK AT FRANKLIN PLAZA

A LIMITED LIABILITY COMPANY

/s/ Joseph Cenicola

--------------------------------------------------------------------------------

  By:  

/s/ Stephen E. Samnick

--------------------------------------------------------------------------------

    Name:   Stephen E. Samnick, Trustee     Title:   Managing Member WITNESS:  

TENANT:

 

FRANKLIN ELECTRONIC PUBLISHERS,

INCORPORATED

/s/ Barbara Anderson

--------------------------------------------------------------------------------

  By:  

/s/ Arnold Levitt

--------------------------------------------------------------------------------

Assistant Secretary   Name:   Arnold Levitt     Title:   Sr. V.P. & CFO